r_.

w

IN THE UNITED STATES DISTRICT,COURT
FOR THE DISTRICT OF MARYLAND

TEAMSTERS LOCALQNO. 355
A/W INTERNATIONAL BROTHERHOOD

0F1InuusTERs *
*
;* `

v. * Civil No. CCB-] 8-1410

=1=
*

SYSCO BALTIMORE, LLC .
*

MEMORANDUM
Currently pending before the court is a motion to dismiss filed by defendant Sysco
Baltimore, LLC (“Sysco”). For the reasons outlined below, Sysco’s motion to dismiss will be
granted. Tearristers Local No. 355_ (“Teamsters”) will, however, be granted leave to amend. The
issues have been briefed and no oral argument is necessary.’lSee Local Rules 105.6`(D. Md.
2018)_ ‘ l
BACKGROUND
Teamsters, an unincorporated labor organization, represents Sysco employees

(Com'pl. ‘[[ 3). Sysco “sells and distributes food and food-related products ” '(Id ‘|l 4) During the

l spring of 2016 Sysco implemented a Distracted Driving and Electronics Policy (the “Policy”),

which prohibited employees from using cell phones while operating company vehicles (Id, Ex
2 [“Arbitration Deci_sion’ ’] at 2-4, BCF No. 1- 2). The Policy explicitly stated that employees who
violated the Policy would “be terminated as permissible under applicable law. ” (Arbitration
Decision at 4) l

On February 27, 2017, Sysco fired employee Daniel Kulcsar (“Kulcsar”) for using his

cell phone while operating a Sysco vehicle. (Ial at 2). Kulcsar challenged his termination in

 

accordance with the grievance procedure outlined in Teamster’s Collective Bargaining
Agreement (“CBA”). (Id.). Because no resolution was reached, the dispute was sent to
arbitration, as specified by the CBA. (Ial at 2, 4). The arbitrator found Sysco had just cause to
discipline Kulcsar, but that no just cause existed for Kulcsar’S termination (Id at 14). The
arbitrator concluded Sysco should offer Kulcsar the next new-hire position that became available
in the warehouse associate classification in the bargaining unit, but stated that Kulcsar would be
treated as a new hire with a “seniority date for bidding purposes that matches the date he begins
work in that classification.” (Id.).

Teamsters asks the court to vacate the remedial portion of the Arbitration Decision.
(Compl. ‘|]‘|I ll_l2). Teamsters alleges the arbitrator exceeded his authority under the CBA7

disregarded the terms of the CBA, and impermissibly added to or modified the CBA, (Id ).

STANDARD OF REVIEW

When ruling on a motion under Rule 12(b)(6), the court must “accept the well-pled
allegations of the complaint as true,i’ and “construe the facts and reasonable inferencesderived
therefrom in the light most favorable to the plaintif .” Ibarra v. United States, 120 F.3d 472, 474
(4th Cir. 1997). “Even though the requirements for pleading a proper complaint are substantially
aimed at assuring that the defendant be given adequate notice of the nature of a claim being
made against him, they also provide criteria for defining issues for trial and for early-disposition
of inappropriate complaints.” Francis v. Gr`acomelli, 588 F.3d 186, 192 (4th Cir. 2009). “The
mere recital of elements of a cause of action, supported only by conclusory statements, is not
sufficient to survive a motion made pursuant to Rule 12(b)(6).” Walters v. McMahen, 684 F.3d

43 5, 439 (4th Cir. 2012) (citing Ashcrofl v. Iqbal, 556 U.S_ 662, 678 (2009)). To Survive a

 

r""~

 

 

motion to dismiss, the factual allegations of a complaint “must be enough to raise a right to relief
above the speculative level on the assumption that all the allegations in the complaint are true
(even if doubtful in fact).” Bell Atlantic Cor;p. v. Twombly_, 550 U.S. 544_, 555 ,(2007_)_(intemal
citations omitted). “To satisfy this standard, a plaintiff need not ‘forecast’ evidence sufficient to
prove the elements of the claim. However, the complaint must allege sufficient facts to establish
those elements.” Walrers, 684 F.3d at 439 (citation omitted). “Thus, while a plaintiff does not
need to demonstrate in a complaint that'the right to relief is ‘probable,’ the complaint must
advance the plaintiffs claim ‘across the line from conceivable to plausible.”’ Id (quoting
Twombly, 550 U.S. at 570).
d ANALYSIS

In reviewing a motion to dismiss, the court may consider documents attached to the
complaint as exhibits Gor`nes v. Valley _le_‘y. Servs., Ba'., 822 F.3d 159, 166 (4th Cir. 2016)
(citing Fed. R. Civ. P. 10(c) (“A copy of a written instrument that is an'exhibit to a pleading is a
palt of the pleading for all purposes.”)); Philr`ps v. Pz`tt Czjy. Memorial Hosp., 572 F.3d 176, 180
(4th Cir. 2009) (citing Fed. R. Civ. P. 10(0)). But Teamsters asks the court to stretch this general
mandate beyond its limits. Teamsters’ complaint is virtually devoid of factual allegations_the
Only facts alleged are the existence of a CBA1 and a brief discussion of Kulcsar’s termination
(Compl. ‘|]‘|] 5-10). The complaint also contains a quoted excerpt from the Arbitration Decision.
(Id.). It then recites as legal conclusions: “the Arbitrator exceeded the authority granted him
under the terms of the CBA; the Arbitrator evidenced a manifest disregard of the terms of the
CBA; the remedial aspects of the Decision and Award failed to draw their essence from the
CBA; the remedial aspects of the Decision and Award were based on impermissible additions to,

subtractions from and/or modifications of the CBA.” (I¢i ‘|] 12), Finally, Teamsters attached the

 

CBA and Arbitration Decision to the complaint as exhibits

While the CBA and Arbitration Decision form the basis for Teamsters’ suit, and may
augment facts alleged in the complaint, attaching the documents does not absolve Teamsters of
the underlying duty to allege specific facts that nudge Teamster’s legal claims across the line
from possible to plausible At minimum, a complaint must provide the defendant “fair notice of
what the claim is and the grounds upon which it rests.” E.I. du Pont de Nemours and Co. v.
Kolon Industrr'es, Inc., 637 F.3d 43 5, 440 (4th Cir. 2011) (quoting Coleman v. Md Ct. of Apps.,
626 F.3d 187, 190 (4th Cir. 2010)). Teamsters should at least briefly identify the facts contained
in the underlying documents which plausibly support their legal conclusions: e.g., what facts
show that the Arbitration Decision “does not draw its essence from the CBA,” or what facts
demonstrate that the “Arbitrator exceeded the authority granted him under the terms of the
CBA." (Compl. 11 12).l

The court will therefore grant Sysco’s motion to dismiss, but Teamsters will be granted
leave to amend the complaint Teamsters will have 28 days to amend the complaint

A separate Order_follows.

t w /%

Dare catherine c. Bla’ke
United States District Judge

 

l Teamsters allege facts that support their legal conclusions in their response to the motion to dismiss (Pl. ’s Resp.
Opp’n Mot. Disrniss at 4, ECF No. 8). But a party may not amend their pleading through briefing S. Walk ar
Broadlands Homeowner ’s Ass’n v. OpenBand at Broad!ands, LLC, 713 F.3d 175, 184-85 (4th Cir. 2013)_

4

